DETAILED ACTION
Applicant’s amendment and response dated 4/1/2021 has been provided in response to the 1/6/2021 Office Action which rejected claims 1-20, wherein claims 1-3 and 10 have been amended. Thus, claims 1-20 remain pending in this application and have been fully considered by the examiner.
Applicant's arguments have been fully considered but they are not persuasive. Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding claim 1 (and similar claims 2, 3, and 10) that “Claim 1 recites, in relevant part, ‘an update timing comprising a plurality of conditions that must be satisfied to execute updating the software, wherein the conditions include: receipt of an update trigger from one or more of the other software update devices.’ Cited paragraphs [0028] and [0031] of Aleksandrov disclose receiving an ‘update policy 124’ from ‘intelligent mobile application update program 200’ having a ‘delay and window of opportunity.’ However, the ‘delay and window of opportunity’ is different from ‘receipt of an update trigger from the one or more other software update devices’ at least because the ‘delay and window of opportunity’ is not received from ‘one or more other software update devices;’ but rather the ‘server 120.’ For at least this reason, the cited portions of Aleksandrov cannot render claim 1 obvious,” see page 13 of Applicant’s arguments, the examiner respectfully disagrees.
The applicant should please note that the combination of Aleksandrov in view of Mann and particularly Mann teaches the limitation of “receipt of an update trigger from one or more of the other software update devices.” Specifically, Mann teaches that as each IED completes its update, it sends the update command to the corresponding downstream device; the monitoring system 106 is updated in a top-down sequence, starting with the seed IED then proceeding to the topmost IED 102a and down the hierarchy until it terminates at the seed IED 102b and at the end of the hierarchy (e.g., with IED 102e) (see e.g. [0048]). Therefore, the limitations as claimed are reasonably met and the rejection of record is maintained.

In response to Applicant’s remarks that “Claim 1 additionally recites ‘receives from the server notification information including one or more conditions that must be satisfied to execute transmitting the update trigger to one or more of the other software update devices.’ Cited paragraphs [0027] and [0031] of Aleksandrov disclose that the ‘intelligent mobile application update program 200" sets the determined peer to peer option within update policy 124’ based on the determined status of the ‘secured bit’ set within a ‘mobile computing device.’ This is different from the recited ‘one or more conditions’ because the determined ‘peer to peer option’ set within the ‘update policy 124’ is not a ‘condition’ that may or may not be satisfied. Instead, the ‘peer to peer option with update policy 124,’ is either an express prohibition or permission to conduct ‘peer to peer connections.’ As the Federal Circuit held in In re Smith International, Inc.: 
The correct inquiry in giving a claim term its broadest reasonable interpretation in light of the specification is. . . . an interpretation that corresponds with what and how the inventor describes his invention in the specification, i.e., an interpretation that is "consistent with the specification." 871 F.3d 1375 (Fed. Cir. 2017)
 
For at least this reason, the cited portions of Aleksandrov cannot render obvious claim 1,” (see pages 13-14 of Applicant’s arguments), the examiner respectfully disagrees.
For further clarification, Aleksandrov also discloses that intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay (see e.g. [0029]) and in addition, that intelligent mobile application install client program 300 sets a trigger based on update policy 124 (e.g., delay set within update policy 124). The trigger is a process that initiates an action when an event occurs (e.g., 

In response to Applicant’s arguments that “Mann exhibits the same deficiencies as previously discussed with respect to claim 1 and therefore cannot remedy the deficiencies of Aleksandrov. More specifically, Mann cannot teach or suggest ‘transmits the update trigger to one or more of the other software update devices based on the notification information’ at least because Mann does not teach or suggest ‘notification information . .. including one or more conditions that must be satisfied to execute transmitting the update trigger,’” (see page 14 of Applicant’s arguments), the examiner respectfully disagrees.
.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
First occurrence of acronym (“CPU) in claims 1, 2, 3 and 10 should be spelled out.
Claims 4-9 and 11-20 depend on the objected claims and inherently have the same issue.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 8, 10-12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrov et al (US Patent Application Publication 2016/0266890 A1) in view of Mann (US Patent Application Publication 2010/0169876 A1).
	As to claim 1, Aleksandrov teaches a software update device (See e.g. Fig.1, 110 and associated text) connected to one or more other software update devices (see e.g. Fig.1, 140 and associated text) and a server (See e.g. Fig.1, 120 and associated text) via a network (see e.g. Fig.1, 130 and associated text), the software update device comprising: 
a communication interface to communicate with the one or more other software update devices (see e.g. [0014] - mobile computing device 110 and peer mobile computing device 140 may be an electronic device or a computing system capable of sending and receiving data and communicating with server 120 or another mobile computing device (e.g., mobile computing device 110 communicates with peer mobile computing device 140 and the converse) over network 130 and Fig.4, 410 and associated text, e.g. [0050]),
a CPU (see e.g. Fig.4, 404 and associated text, e.g. [0046]),
a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU (see Fig.4, 406 and associated text, e.g. [0047]) to cause the software update device to implement:
a reception unit that receives update data from the server (See e.g. [0036] - intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124 and [0037] - intelligent mobile application install client program 300 downloads the update to mobile application 112,
 an update unit that updates software using the update data (see e.g. [0039] - If intelligent mobile application install client program 300 determines the download is complete, then intelligent mobile application install client program 300 completes (e.g., mobile computing device 110 includes the latest version of application software).
an update timing reception unit that receives from the server an update timing comprising a plurality of conditions that must be satisfied to execute updating the software, wherein the conditions include receipt of an update trigger (See e.g. [0028] - intelligent mobile application update program 200 determines a delay and window of opportunity for update policy 124; intelligent mobile application update program 200 may determine the delay as a computed random time delay that facilitates the distribution of requests over a time period for a CDN location by balancing and optimizing the workload to ensure mobile computing devices, such as mobile computing device 110, receive an update in a timely manner;  intelligent mobile application update program 200 determines a window of opportunity for the download to occur within (e.g., amount of time within which the download should be able to complete based on the file size and the data rate of the connection, duration of the download and [0031] -  intelligent mobile application install client program 300 receives update policy 124 from intelligent mobile application update program 200),
a notification information reception unit that receives from the server notification information including one or more conditions that must be satisfied to execute transmitting the update trigger to one or more of the other software update devices (e.g. if trigger criteria is met, see Fig.3, 308 and associated text, e.g. [0035] - intelligent mobile application install client program 300 sets a trigger based on update policy 124 (e.g., delay set within update policy 124). The trigger is a process that initiates an action when an event occurs (e.g., initiates the download of an update when the conditions of the delay are met); In one embodiment, the delay is negligible (e.g., update policy 124 indicates delay is not needed), and intelligent mobile application install client program 300 sets the trigger for immediate download from the CDN location. In another embodiment, intelligent mobile application install client program 300 sets a trigger with a date and time rule (e.g., delay is not negligible). Intelligent mobile application install client program 300 sets the trigger for a specified data and time to distribute the load on the CDNs (i.e., only allows a set number of mobile devices to connect to the CDNs at one time in order to mitigate an overload of the CDN); For example, intelligent mobile application install client program 300 sets a trigger similar to an event, such as "today at 5 pm" for the download of server version update application 122 to mobile computing device 110. Intelligent mobile application install client program 300 stores update policy 124 until the trigger criteria are met and also see e.g. [0027] - intelligent mobile application update program 200 determines a peer to peer option for update policy 124; the secured bit is set to false and intelligent mobile application update program 200 sets update policy 124 to search for available peer to peer connections (e.g., security bit is not enabled for mobile computing device 110 and peer to peer connections are allowed). Intelligent mobile application update program 200 sets the determined peer to peer option within update policy 124 ; and [0031] - Intelligent mobile application update program 200 receives update policy 124 within a push notification (i.e., server initiated transmission),
an update start determination unit that causes the update unit to update the software when it is determined that all the conditions described in the update timing are satisfied (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

Aleksandrov does not specifically teach receipt of an update trigger from the one or more other software update devices, an update trigger notification unit that transmits the update trigger to one or more of the other software update devices based on the notification information or an update trigger reception unit that receives the update trigger from one or more of the other software update devices.

receipt of an update trigger from the one or more other software update devices (See e.g. [0007] - the update file can further include an interoperability flag indicating to the IED whether to notify other compatible IEDs in the network that the firmware update is available. The first criterion can be satisfied in response to the interoperability flag indicating that the IED notify the other compatible IEDs in the network that the firmware update is available) and [0048] -As each IED completes its update, it sends the update command to the corresponding downstream device; the monitoring system 106 is updated in a top-down sequence, starting with the seed IED then proceeding to the topmost IED 102a and down the hierarchy until it terminates at the seed IED 102b and at the end of the hierarchy (e.g., with IED 102e , an update trigger notification unit (e.g. IED 102) that transmits an update trigger (i.e. command) to one or more of the other software update devices (other IED devices) based on notification information (see e.g. [0040] - The IED 102 can communicate notifications of new firmware according to a network time protocol (NTP), a simple mail transport protocol (SMTP), a short message service (SMS) protocol, or a Modbus serial communications protocol over a transmission control protocol (Modbus/TCP) and [0048]-   Once a firmware update is completed by IED 102b, it sends a proprietary Modbus TCP command (in an example) to the topmost IED 102a in the hierarchy and to the IED 102d immediately downstream of the IED 102b. The command instructs the receiving IED to begin the automatic update sequence) and an update trigger reception unit that receives the update trigger from one or more of the other software update devices (see e.g. [0048] - As each IED completes its update, it sends the update command to the corresponding downstream device; the monitoring system 106 is updated in a top-down sequence, starting with the seed IED then proceeding to the topmost IED 102a and down the hierarchy until it terminates at the seed IED 102b and at the end of the hierarchy (e.g., with IED 102e).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov to incorporate/implement the limitations as taught by Mann in order to provide a more efficient method of automatically updating multiple devices within a network, as suggested by Mann (see [0002]).

As to claim 2, Aleksandrov teaches a software update device (See e.g. Fig.1, 110 and associated text) connected to one or more other software update devices (see e.g. Fig.1, 140 and associated text) and a server (See e.g. Fig.1, 120 and associated text) via a network (see e.g. Fig.1, 130 and associated text), the software update device comprising: 
a communication interface to communicate with the one or more other software update devices (see e.g. [0014] - mobile computing device 110 and peer mobile computing device 140 may be an electronic device or a computing system capable of sending and receiving data and communicating with server 120 or another mobile computing device (e.g., mobile computing device 110 communicates with peer mobile computing device 140 and the converse) over network 130 and Fig.4, 410 and associated text, e.g. [0050]),
a CPU (see e.g. Fig.4, 404 and associated text, e.g. [0046]),
a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU (see Fig.4, 406 and associated text, e.g. [0047]) to cause the software update device to implement:
a reception unit that receives update data from the server (See e.g. [0036] - intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124 and [0037] - intelligent mobile application install client program 300 downloads the update to mobile application 112,
 an update unit that updates software using the update data (see e.g. [0039] - If intelligent mobile application install client program 300 determines the download is complete, then intelligent mobile application install client program 300 completes (e.g., mobile computing device 110 includes the latest version of application software).
 an update timing reception unit that receives from the server an update timing comprising a plurality of conditions that must be satisfied to execute updating the software, wherein the conditions include receipt of an update trigger (See e.g. [0028] - intelligent mobile application update program 200 determines a delay and window of opportunity for update policy 124; intelligent mobile application update program 200 may determine the delay as a computed random time delay that facilitates the distribution of requests over a time period for a CDN location by balancing and optimizing the workload to ensure mobile computing devices, such as mobile computing device 110, receive an update in a timely manner;  intelligent mobile application update program 200 determines a window of opportunity for the download to occur within (e.g., amount of time within which the download should be able to complete based on the file size and the data rate of the connection, duration of the download and [0031] -  intelligent mobile application install client program 300 receives update policy 124 from intelligent mobile application update program 200),
an update start determination unit that causes the update unit to update the software when it is determined that all the conditions described in the update timing are satisfied (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

Aleksandrov does not specifically teach receipt of an update trigger from the one or more other software update devices or an update trigger reception unit that receives the update trigger from one or more of the other software update devices.

In an analogous art, of updating software/firmware, however, Mann teaches receipt of an update trigger from the one or more other software update devices (See e.g. [0007] - the update file can further include an interoperability flag indicating to the IED whether to notify other compatible IEDs in the network that the firmware update is available. The first criterion can be satisfied in response to the interoperability flag indicating that the IED notify the other compatible IEDs in the network that the firmware update is available) and [0048] -As each IED completes its update, it sends the update command to the corresponding downstream device; the monitoring system 106 is updated in a top-down sequence, starting with the seed IED then proceeding to the topmost IED 102a and down the hierarchy until it terminates at the seed IED 102b and at the end of the hierarchy (e.g., with IED 102e , and an update trigger reception unit that receives the update trigger from one or more of the other software update devices (see e.g. [0048] - As each IED completes its update, it sends the update command to the corresponding downstream device; the monitoring system 106 is updated in a top-down sequence, starting with the seed IED then proceeding to the topmost IED 102a and down the hierarchy until it terminates at the seed IED 102b and at the end of the hierarchy (e.g., with IED 102e).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov to incorporate/implement the limitations as taught by Mann in order to provide a more efficient method of automatically updating multiple devices within a network, as suggested by Mann (see [0002]).

As to claim 3, Aleksandrov teaches a software update device (See e.g. Fig.1, 110 and associated text) connected to one or more other software update devices (see e.g. Fig.1, 140 and associated text) and a server (See e.g. Fig.1, 120 and associated text) via a network (see e.g. Fig.1, 130 and associated text), the software update device comprising: 
a communication interface to communicate with the one or more other software update devices (see e.g. [0014] - mobile computing device 110 and peer mobile computing device 140 may be an electronic device or a computing system capable of sending and receiving data and communicating with server 120 or another mobile computing device (e.g., mobile computing device 110 communicates with peer mobile computing device 140 and the converse) over network 130 and Fig.4, 410 and associated text, e.g. [0050]),
a CPU (see e.g. Fig.4, 404 and associated text, e.g. [0046]),
a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU (see Fig.4, 406 and associated text, e.g. [0047]) to cause the software update device to implement:
a reception unit that receives update data from the server (See e.g. [0036] - intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124 and [0037] - intelligent mobile application install client program 300 downloads the update to mobile application 112,
 an update unit that updates software using the update data (see e.g. [0039] - If intelligent mobile application install client program 300 determines the download is complete, then intelligent mobile application install client program 300 completes (e.g., mobile computing device 110 includes the latest version of application software).
an update timing reception unit that receives from the server an update timing comprising a plurality of conditions that must be satisfied to execute updating the software, wherein the conditions include receipt of an update trigger intelligent mobile application update program 200 determines a delay and window of opportunity for update policy 124; intelligent mobile application update program 200 may determine the delay as a computed random time delay that facilitates the distribution of requests over a time period for a CDN location by balancing and optimizing the workload to ensure mobile computing devices, such as mobile computing device 110, receive an update in a timely manner;  intelligent mobile application update program 200 determines a window of opportunity for the download to occur within (e.g., amount of time within which the download should be able to complete based on the file size and the data rate of the connection, duration of the download and [0031] -  intelligent mobile application install client program 300 receives update policy 124 from intelligent mobile application update program 200),
a notification information reception unit that receives from the server notification information including one or more conditions that must be satisfied to execute transmitting the update trigger to one or more of the other software update devices (e.g. if trigger criteria is met, see Fig.3, 308 and associated text, e.g. [0035] - intelligent mobile application install client program 300 sets a trigger based on update policy 124 (e.g., delay set within update policy 124). The trigger is a process that initiates an action when an event occurs (e.g., initiates the download of an update when the conditions of the delay are met); In one embodiment, the delay is negligible (e.g., update policy 124 indicates delay is not needed), and intelligent mobile application install client program 300 sets the trigger for immediate download from the CDN location. In another embodiment, intelligent mobile application install client program 300 sets a trigger with a date and time rule (e.g., delay is not negligible). Intelligent mobile application install client program 300 sets the trigger for a specified data and time to distribute the load on the CDNs (i.e., only allows a set number of mobile devices to connect to the CDNs at one time in order to mitigate an overload of the CDN); For example, intelligent mobile application install client program 300 sets a trigger similar to an event, such as "today at 5 pm" for the download of server version update application 122 to mobile computing device 110. Intelligent mobile application install client program 300 stores update policy 124 until the trigger criteria are met and also see e.g. [0027] - intelligent mobile application update program 200 determines a peer to peer option for update policy 124; the secured bit is set to false and intelligent mobile application update program 200 sets update policy 124 to search for available peer to peer connections (e.g., security bit is not enabled for mobile computing device 110 and peer to peer connections are allowed). Intelligent mobile application update program 200 sets the determined peer to peer option within update policy 124 ; and [0031] - Intelligent mobile application update program 200 receives update policy 124 within a push notification (i.e., server initiated transmission),
an update start determination unit that causes the update unit to update the software when it is determined that all the conditions described in the update timing are satisfied (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

Aleksandrov does not specifically teach an update trigger notification unit that transmits the update trigger to one or more of the other software update devices based on the notification information or an update trigger reception unit that receives the update trigger from one or more of the other software update devices.

In an analogous art, of updating software/firmware, however, Mann teaches an update trigger notification unit (e.g. IED 102) that transmits an update trigger (i.e. command) to one or more of the other software update devices (other IED devices) based on notification information (see e.g. [0040] - The IED 102 can communicate notifications of new firmware according to a network time protocol (NTP), a simple mail transport protocol (SMTP), a short message service (SMS) protocol, or a Modbus serial communications protocol over a transmission control protocol (Modbus/TCP) and [0048]-   Once a firmware update is completed by IED 102b, it sends a proprietary Modbus TCP command (in an example) to the topmost IED 102a in the hierarchy and to the IED 102d immediately downstream of the IED 102b. The command instructs the receiving IED to begin the automatic update sequence) and an update trigger reception unit that receives the update trigger from one or more of the other software update devices (see e.g. [0048] - As each IED completes its update, it sends the update command to the corresponding downstream device; the monitoring system 106 is updated in a top-down sequence, starting with the seed IED then proceeding to the topmost IED 102a and down the hierarchy until it terminates at the seed IED 102b and at the end of the hierarchy (e.g., with IED 102e).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov to incorporate/implement the limitations as taught by Mann in order to provide a more efficient method of automatically updating multiple devices within a network, as suggested by Mann (see [0002]).

As to claim 4, Aleksandrov also teaches wherein Page 3 of 9Application No. To be determinedAttorney Docket No. 114615.PC407USthe notification information indicates that the update trigger is transmitted when the software is updated (see e.g. [0029] - intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay), and the update trigger notification unit transmits the update trigger when the update unit completes the update of the software (See e.g. [0038] - intelligent mobile application install client program 300 determines whether the download is complete).

As to claim 5, Aleksandrov also teaches wherein the notification information indicates that the update trigger is transmitted when the reception unit receives the update data (see e.g. [0029] - intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay), and the update trigger notification unit transmits the update trigger when the reception unit receives the update data (see e.g. [0035] - intelligent mobile application install client program 300 sets a trigger based on update policy 124 (e.g., delay set within update policy 124). Intelligent mobile application install client program 300 stores update policy 124 until the trigger criteria are met).

As to claim 8, Aleksandrov also teaches the software update device according to claim 1 further comprising: a storage unit (see e.g. [0048] - Mobile application 112, server version update application 122, update policy 124, peer version update application 142, intelligent mobile application update program 200, and intelligent mobile application install client program 300 are stored in persistent storage 408 for execution and/or access by one or more of the respective computer processors 404 via one or more memories of memory 406, wherein the update trigger reception unit stores the received update trigger in the storage unit, and the update start determination unit determines whether to start the update based on the update trigger stored in the storage unit (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

As to claim 10, Aleksandrov teaches a software update system (see Fig.1 and associated text) comprising a plurality of software update devices (see Fig.1: 110, 140 and associated text, e.g. [0013], [0014] and [0020]) and a server (see Fig.1, 120 and associated text), wherein the server includes a distribution unit (see Fig.1, 200 and associated text) that distributes update data for updating software (see e.g. [0019]), and each of the plurality of software update devices includes:
a communication interface to communicate with the one or more other software update devices (see e.g. [0014] - mobile computing device 110 and peer mobile computing device 140 may be an electronic device or a computing system capable of sending and receiving data and communicating with server 120 or another mobile computing device (e.g., mobile computing device 110 communicates with peer mobile computing device 140 and the converse) over network 130 and Fig.4, 410 and associated text, e.g. [0050]),
a CPU (see e.g. Fig.4, 404 and associated text, e.g. [0046]),
a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU (see Fig.4, 406 and associated text, e.g. [0047]) to cause the software update device to implement:
a reception unit that receives update data from the server (See e.g. [0036] - intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124 and [0037] - intelligent mobile application install client program 300 downloads the update to mobile application 112,
an update unit that updates software using the update data (see e.g. [0039] - If intelligent mobile application install client program 300 determines the download is complete, then intelligent mobile application install client program 300 completes (e.g., mobile computing device 110 includes the latest version of application software).
an update timing reception unit that receives from the server an update timing comprising a plurality of conditions that must be satisfied to execute updating the software, wherein the conditions include receipt of an update trigger (See e.g. [0028] - intelligent mobile application update program 200 determines a delay and window of opportunity for update policy 124; intelligent mobile application update program 200 may determine the delay as a computed random time delay that facilitates the distribution of requests over a time period for a CDN location by balancing and optimizing the workload to ensure mobile computing devices, such as mobile computing device 110, receive an update in a timely manner;  intelligent mobile application update program 200 determines a window of opportunity for the download to occur within (e.g., amount of time within which the download should be able to complete based on the file size and the data rate of the connection, duration of the download and [0031] -  intelligent mobile application install client program 300 receives update policy 124 from intelligent mobile application update program 200),
a notification information reception unit that receives from the server notification information including one or more conditions that must be satisfied to execute transmitting the update trigger to one or more of the other software update devices (e.g. if trigger criteria is met, see Fig.3, 308 and associated text, e.g. [0035] - intelligent mobile application install client program 300 sets a trigger based on update policy 124 (e.g., delay set within update policy 124). The trigger is a process that initiates an action when an event occurs (e.g., initiates the download of an update when the conditions of the delay are met); In one embodiment, the delay is negligible (e.g., update policy 124 indicates delay is not needed), and intelligent mobile application install client program 300 sets the trigger for immediate download from the CDN location. In another embodiment, intelligent mobile application install client program 300 sets a trigger with a date and time rule (e.g., delay is not negligible). Intelligent mobile application install client program 300 sets the trigger for a specified data and time to distribute the load on the CDNs (i.e., only allows a set number of mobile devices to connect to the CDNs at one time in order to mitigate an overload of the CDN); For example, intelligent mobile application install client program 300 sets a trigger similar to an event, such as "today at 5 pm" for the download of server version update application 122 to mobile computing device 110. Intelligent mobile application install client program 300 stores update policy 124 until the trigger criteria are met and also see e.g. [0027] - intelligent mobile application update program 200 determines a peer to peer option for update policy 124; the secured bit is set to false and intelligent mobile application update program 200 sets update policy 124 to search for available peer to peer connections (e.g., security bit is not enabled for mobile computing device 110 and peer to peer connections are allowed). Intelligent mobile application update program 200 sets the determined peer to peer option within update policy 124 ; and [0031] - Intelligent mobile application update program 200 receives update policy 124 within a push notification (i.e., server initiated transmission),
an update start determination unit that causes the update unit to update the software when it is determined that all the conditions described in the update timing are satisfied (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

Aleksandrov does not specifically teach an update trigger notification unit that transmits the update trigger to one or more of the other software update devices based on the notification information or an update trigger reception unit that receives the update trigger from one or more of the other software update devices.

In an analogous art, of updating software/firmware, however, Mann teaches an update trigger notification unit (e.g. IED 102) that transmits an update trigger (i.e. command) to one or more of the other software update devices (other IED devices) based on notification information (see e.g. [0040] - The IED 102 can communicate notifications of new firmware according to a network time protocol (NTP), a simple mail transport protocol (SMTP), a short message service (SMS) protocol, or a Modbus serial communications protocol over a transmission control protocol (Modbus/TCP) and [0048]-   Once a firmware update is completed by IED 102b, it sends a proprietary Modbus TCP command (in an example) to the topmost IED 102a in the hierarchy and to the IED 102d immediately downstream of the IED 102b. The command instructs the receiving IED to begin the automatic update sequence) and an update trigger reception unit that receives the update trigger from one or more of the other software update devices (see e.g. [0048] - As each IED completes its update, it sends the update command to the corresponding downstream device; the monitoring system 106 is updated in a top-down sequence, starting with the seed IED then proceeding to the topmost IED 102a and down the hierarchy until it terminates at the seed IED 102b and at the end of the hierarchy (e.g., with IED 102e).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov to incorporate/implement the limitations as taught by Mann in order to provide a more efficient method of automatically updating multiple devices within a network, as suggested by Mann (see [0002]).

As to claim 11, Aleksandrov also teaches wherein Page 3 of 9Application No. To be determinedAttorney Docket No. 114615.PC407USthe notification information indicates that the update trigger is transmitted when the software is updated (see e.g. [0029] - intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay), and the update trigger notification unit transmits the update trigger when the update unit completes the update of the software (See e.g. [0038] - intelligent mobile application install client program 300 determines whether the download is complete).

As to claim 12, Aleksandrov also teaches wherein the notification information indicates that the update trigger is transmitted when the reception unit receives the update data (see e.g. [0029] - intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay), and the update trigger notification unit transmits the update trigger when the reception unit receives the update data (see e.g. [0035] - intelligent mobile application install client program 300 sets a trigger based on update policy 124 (e.g., delay set within update policy 124). Intelligent mobile application install client program 300 stores update policy 124 until the trigger criteria are met).

As to claim 15, Aleksandrov also teaches the software update device according to claim 1 further comprising: a storage unit (see e.g. [0048] - Mobile application 112, server version update application 122, update policy 124, peer version update application 142, intelligent mobile application update program 200, and intelligent mobile application install client program 300 are stored in persistent storage 408 for execution and/or access by one or more of the respective computer processors 404 via one or more memories of memory 406, wherein the update trigger reception unit stores the received update trigger in the storage unit, and the update start determination unit determines whether to start the update based on the update trigger stored in the storage unit (See e.g. [0036] - In decision 310, intelligent mobile application install client program 300 determines whether trigger criteria are met; If intelligent mobile application install client program 300 determines the trigger criteria are met (decision 310, yes branch), then intelligent mobile application install client program 300 begins the download of server version update application 122 based on update policy 124).

As to claim 17, Aleksandrov also teaches wherein Page 3 of 9Application No. To be determinedAttorney Docket No. 114615.PC407USthe notification information indicates that the update trigger is transmitted when the software is updated (see e.g. [0029] - intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay), and the update trigger notification unit transmits the update trigger when the update unit completes the update of the software (See e.g. [0038] - intelligent mobile application install client program 300 determines whether the download is complete).

As to claim 18, Aleksandrov also teaches wherein the notification information indicates that the update trigger is transmitted when the reception unit receives the update data (see e.g. [0029] - intelligent mobile application update program 200 sends update policy 124 to intelligent mobile application install client program 300 over network 130. Update policy 124 includes the software application update package (e.g., version of software to update mobile application 112 to, such as server version update application 122), CDN location, and delay), and the update trigger notification unit transmits the update trigger when the reception unit receives the update data (see e.g. [0035] - intelligent mobile application install client program 300 sets a trigger based on update policy 124 (e.g., delay set within update policy 124). Intelligent mobile application install client program 300 stores update policy 124 until the trigger criteria are met).

6.	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrov in view of Mann, as applied to claims 1, 2, and 3 above, and further in view of Moeller et al (US Patent Application Publication 2016/0371077 A1).
As to claims 6, 13, and 19, Aleksandrov in view of Mann teaches the limitations of claims 1, 2, and 3, but does not specifically teach wherein the software update device is mounted on a vehicle, the update timing includes a state of on or off of an ignition of the vehicle, and the update start determination unit can detect the on or off of the ignition.
In analogous art of updating software, however, Moeller teaches wherein the software update device is mounted on a vehicle (see Fig.1 and associated text, e.g. [0121] - The update package downloaded to each vehicle 115 TCU 119 includes an Update Manager 121 that TCU 119 executes to validate an update flash memory image, validate an update rule set, monitor each ECU 123 being updated, initiate each update, and report update status to Download Manager 105, the update timing includes a state of on or off of an ignition of the vehicle (See e.g. [0123] -All updates are performed at an ignition off cycle; All updates are performed at an ignition off cycle. The TCU monitors the state of its associated ECU being updated and other vehicle systems to ensure that an update is safe, and the update start determination unit can detect the on or off of the ignition (See e.g. [0123] -All updates are performed at an ignition off cycle; All updates are performed at an ignition off cycle. The TCU monitors the state of its associated ECU being updated and other vehicle systems to ensure that an update is safe).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Mann to incorporate/implement the limitations as taught by Moeller in order to provide a more efficient and cost-effective method of automatically updating device software, as suggested by Moeller (see [0008]).

7.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrov in view of Mann, as applied to claims 1, 2, and 3 above, and further in view of Sperling et al (US Patent Application Publication 2006/0106806 A1).
As to claims 7, 14 and 20, Aleksandrov in view of Mann teaches the limitations of claims 1, 2, and 3, but does not specifically teach wherein the software update device is mounted on a vehicle connected to Internet, the update timing includes disconnection with the Internet, and the update start determination unit can detect the disconnection.
wherein the software update device is mounted on a vehicle connected to Internet (see e.g. [0020]), the update timing includes disconnection with the Internet (see e.g. [0021] - The mobile device update manager 12 is adapted to detect a connection with the Internet 30 and transmit requests to the update system 20 for software updates; the update manager 12 detects state information, including whether the mobile device is idle or in use, and whether the mobile device is roaming. In this embodiment, requests for updates may be initiated automatically when the mobile station is idle and operating on its own carrier network), and the update start determination unit can detect the disconnection (see e.g. [0021] - The mobile device update manager 12 is adapted to detect a connection with the Internet 30 and transmit requests to the update system 20 for software updates; the update manager 12 detects state information, including whether the mobile device is idle or in use, and whether the mobile device is roaming. In this embodiment, requests for updates may be initiated automatically when the mobile station is idle and operating on its own carrier network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Mann to incorporate/implement the limitations as taught by Sperling in order to provide a more secure process of updating device software, as suggested by Sperling (see [0005]).

s 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrov in view of Mann, as applied to claims 1 and 2 above, and further in view of Morton (US Patent Application Publication 2010/0325622 A1).
As to claims 9 and 16, Aleksandrov in view of Mann teaches the limitations of claims 1 and 2, but does not specifically teach wherein the software update device is connected to a control unit, and the update unit updates at least one piece of software of the software update device and software of the control unit.
In an analogous art of updating software, however, Morton teaches wherein the software update device (e.g. software updating system 102) is connected to a control unit (e.g. device 101) and the update unit (e.g. update agent) updates at least one piece of software of the software update device and software of the control unit (See Fig.5b and associated text, e.g. [0080] - the load modules required by the update agent, i.e. in this example load modules A, B and the update agent UA itself, are updated in a failsafe manner using the first set of update instructions of the delta update package and [0088] - In a first stage any updates to load modules that are required by the update agent are performed as well as any updates to the update agent itself. These updates are performed in a fail-safe manner, such that an operational version of the load modules required by the update agent is always present in the electronic device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aleksandrov in view of Mann to incorporate/implement the limitations as taught by Morton in order to provide a more efficient and fail-safe process of updating software of a device, as suggested by Morton (see [0008]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192  

/S. Sough/SPE, Art Unit 2192